DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 5 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a battery pack, comprising: a battery module including a plurality of battery cells stacked in one direction in parallel with each other and an end cover disposed on an outer side to face an outermost battery cell; a case including a receiving space in which the battery module is received, the receiving space having a side wall facing the end cover; and a surface pressure patch disposed between the end cover of the battery module and the side wall which are disposed in the receiving space, and configured to apply a pressure to an inside of the battery module when an interval between the end cover and the side wall is closer to a predetermined interval due to swelling of the plurality of battery cells, wherein the surface pressure patch is attached to the end cover, wherein the surface pressure patch has a bar shape with a bending portion, wherein the surface pressure patch includes a bonding region attached to the end cover and a contact region which extends in a direction of the side wall from both sides of the bonding region by the bonding portion and has a distal part that contacts the side wall when the interval between the end cover and the side wall is closer than the predetermined interval, and wherein a surface pressure pad is disposed only at the contact region of the surface pressure patch.  The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722